SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com July 13, 2010 Office Of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated July 9, 2010 of Steele Recording Corporation (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and to our audit of their financial statements for the years ending December 31, 2009 and 2008.We cannot confirm or deny that the appointment of Rose, Snyder & Jacobs, A Corporation of Certified Public Accountants, was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada CC: U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 202-551-5300 Phone 202-772-9252 Fax Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd, Ste 202, Las Vegas, NV89107 (888)727-8251 Fax: (888)782-2351
